Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: Claim 21 is listed as original where it should have been identified as new. Claim can be entered. In future newly added claims should be listed as new. Claim 21 is  where original claims  of 7/31/2019 included two claim 5’s. The second claim 5 was eliminated and added as claim 21.
Response to Amendment
 Based on amendments the previous double patenting rejections are withdrawn.
Allowable Subject Matter
Claims 1-5, 7-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in any reasonable combination, disclose a cover extending over an opening formed in the actuator housing, wherein the cover is coupled to the bonnet to block rotational movement of the actuator housing; in combination with the other limitations of independent claim 1.
None of the cited references, alone or in any reasonable combination, disclose a second actuator groove, formed at the first mating face; a second bonnet groove, formed at the second mating face, the second actuator groove aligning with the second bonnet groove to form a second passage between the actuator and the bonnet; and a second rail extending through the passage, the second rail blocking movement of the 
None of the cited references, alone or in any reasonable combination, disclose the specific method steps of independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN R BARSS/Examiner, Art Unit 3753